Title: To James Madison from Richard Wall, 22 July 1806
From: Wall, Richard
To: Madison, James



Sir,
Sava. 22 July 1806.

Since the Death of Captn. Thomas Allen late commander of the Revenue Cutter, and the temporary appointment of Mr. Nicholas Newell I have been on board the Cutter for three days and find said Newell to be an excellant Seaman and Navigator, and think him a man as worthy of the command as any applicant that will be made.  The other officer James Scranton has been well Known by me for upwards of twenty years and has served his time in this port as a Pilot and Knows all the Inlets from this to St. Augustine.  His services in the Cutter cannot be over valued and as has been on board some time I think he should be continued second in command  With due respect I remain Sir Your Obt. & Hble Servt

Rich. Wall

